EXHIBIT 10.15 THIRD AMENDMENT TO SUBSCRIPTION ESCROW AGREEMENT This Second Amendment to the Subscription Escrow Agreement (the “Amendment”) is made as of March 25, 2014, by and among the Issuer, Depositor and Escrow Agent.This Amendment amends the Subscription Escrow Agreement by and among the Issuer, Depositor and Escrow Agent, dated as of September 9, 2013, as amended November 15, 2013 and February 6, 2014 (collectively referred to as the “Agreement”).Capitalized terms used and not otherwise defined herein have the respective meanings ascribed to them in the Agreement. The fourth recital of the Agreement is hereby amended to read in its entirety as follows: WHEREAS, Units will be offered through April 30, 2014 (the “Offering Period”); This Amendment may be executed in multiple counterparts, each of which may be executed by less than all of the parties and shall be deemed to be an original instrument which shall be enforceable against the parties actually executing such counterparts and all of which together shall constitute one and the same instrument. The exchange of copies of this Amendment and of signature pages by facsimile transmission or in pdf format shall constitute effective execution and delivery of this Amendment as to the parties and may be used in lieu of the original Amendment for all purposes. Signatures of the parties transmitted by facsimile or in pdf format shall be deemed to be their original signatures for all purposes. This Amendment is hereby made part of and incorporated into the Subscription Escrow Agreement, with all the terms and conditions of the Agreement remaining in full force and effect, except to the extent modified hereby.The Parties agree for and on behalf of their respective party this 25th day of March, 2014. SIGNATURE PAGE TO FOLLOW 1 IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the date first set forth above. CSC Trust Company of Delaware as Escrow Agent By: /s/ Alan R. Halpern Name:Alan R. Halpern Title:Vice President SYMBID CORP. By:/s/ Korstiaan Zandvliet Name:Korstiaan Zandvliet Title:Chief Executive Officer DEPOSITOR Gottbetter Capital Markets, LLC By: /s/ Julio A. Marquez Name:Julio A. Marquez Title:President 2
